Guy, J.
— The Plaintiff in this sex discrimination case is a professional golfer who was hired under a contract with the City of Spokane to operate one of the City’s golf courses. The issue is whether an independent contractor who is discriminated against in the negotiation and performance of a contract for services has a cause of action for discrimination under RCW 49.60, Washington’s law against discrimination.
We hold that under the broad protections of RCW 49.60.030, an independent contractor may bring an action for discrimination in the making or performance of *101contract for personal services where the alleged discrimination is based on sex, race, creed, color, national origin or disability.
FACTS
In December 1986 Plaintiff Patti Marquis entered into a three-year contract with the City of Spokane to serve as the golf professional at Downriver Golf Course, one of three golf courses owned by the City. The City had solicited proposals from qualified golf professionals for the position and Ms. Marquis was personally recruited for the job by the City’s Director of Parks and Recreation. A final contract was not published as a "take it or leave it” offer by the City; instead, golf professionals were invited to submit proposals based on a sample contract provided by the City. Selection of the finalists was made by reviewing the proposed contracts. Ms. Marquis was selected as the City golf committee’s first choice to negotiate a final contract.
Under the terms of the contract negotiated between Ms. Marquis and the City, Ms. Marquis had responsibility for operating the golf course, practice range, pro shop, cafe, food services, and clubhouse. Although the terms of the contract provided only for extensions of two additional one-year terms, Ms. Marquis was told during the original contract negotiations that she could expect a long career at Downriver Golf Course and that her contract would be continually renewed so long as she performed her job. The previous golf pro at Downriver had worked as the manager at that golf course for 31 years.
Ms. Marquis’ compensation under the contract was primarily based on various percentages of receipts collected from the numerous activities involved in the operation of the golf course. While she was serving as golf professional at Downriver, Ms. Marquis learned that the compensation she was receiving under her contract was different from the compensation of the golf professionals—both male— *102who operated the other city-owned golf courses. According to a financial planner who submitted an affidavit in support of Ms. Marquis’ position, a review of the contracts of the City’s three golf professionals and the various revenues generated by each golf course from 1987 to 1989 showed that Ms. Marquis was paid less than the male golf professionals each year—averaging about $12,000 less than one of the men and approximately $37,000 less than the other. When she expressed concern regarding the discrepancies in income, the City’s golf manager asked why she was worried about it as she was married to a doctor. A member of the City’s golf committee responded, "If you can’t take the heat, get out of the kitchen.”
Ms. Marquis also alleges she was subjected to discriminatory treatment during the course of her tenure at Downriver Golf Course. For example, she claims she was criticized for hiring a woman, rather than a man, as her assistant. She alleges she received weekly telephone calls from the City’s golf manager, criticizing her for minor violations of her contract. For example, she was criticized or reprimanded for allowing a dog to be in the parking lot; for having family members help out, without pay, when a regular employee did not show up for work; for not having two employees behind the counter in the pro shop at all times; and for spending too much time in her office. Ms. Marquis alleges that substantially similar conduct by the male golf pros was not criticized and the male golf pros were not similarly reprimanded by the City. She also alleges she was reprimanded for incidents which were demonstrated not to have occurred. For example, the City sent Ms. Marquis a letter of reprimand accusing her and her assistant golf pro of giving a golfer permission to take liquor onto the golf course. The letter was made a part of her file, even though Ms. Marquis, the assistant pro, and the golfer denied that this incident had ever occurred.
Just prior to December 31, 1989, when Ms. Marquis’ contract was to expire, negotiations for a new contract began. Revenues at Downriver had increased by 34 percent *103during the contract period, and Ms. Marquis appeared to have the support of the golfers who used the course. She says she therefore expected to be offered a longer contract during the negotiations. However, based on the reprimands in her file, the City refused to unconditionally renew her contract and, instead, offered a one-year probationary contract. Ms. Marquis states she was not able to accept the reasons for the new contract’s restrictions and that she could not continue working under the same conditions. She therefore terminated the negotiations and her contract expired on December 31, 1989.
She then filed this action alleging sex discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and in violation of this state’s law against discrimination, RCW 49.60.1 Named as defendants in the suit were Frank McCoy, the City’s Director of Parks and Recreation, Michael D. Stone, the Spokane Golf and Community Development Manager, and the City of Spokane (referred to herein collectively as the City).
The City filed two motions for summary judgment. In the first, the City argued that the Title VII claim should be dismissed on the ground that Ms. Marquis, as an independent contractor, lacked standing to bring an action under the federal law and, further, that she failed to exhaust administrative remedies that are a prerequisite to bringing a Title VII action. The City also argued that Ms. Marquis had failed to present evidence supporting each element of her discrimination claims. The trial court dismissed the Title VII claims but found Ms. Marquis had established a genuine issue of fact with respect to the existence of sex discrimination under state law and denied the motion with respect to the state claim.
The City’s second motion for summary judgment requested dismissal of discrimination claims brought pur*104suant to RCW 49.60.030(1). The City argued that Washington’s law against discrimination does not prohibit discrimination against independent contractors. The trial court agreed and dismissed the discrimination claims.
The Court of Appeals reversed. Marquis v. City of Spokane, 76 Wn. App. 853, 888 P.2d 753 (1995). With respect to Ms. Marquis’ appeal, the Court of Appeals held that the prohibition against discrimination in the workplace contained in RCW 49.60.030 was not limited to the employer/employee relationship and could reasonably be interpreted to incorporate other rights recognized by federal law, including contract rights protected by former 42 U.S.C. § 1981 (prohibiting discrimination in the making of contracts on the basis of race).2 Thus, the court held that RCW 49.60.030 creates a cause of action for independent contractors based on sex discrimination in the making of contracts for personal services. The court also held that Ms. Marquis had presented evidence constituting a prima facie case. Because the City countered with evidence that the contract differences were based on legitimate nondiscriminatory reasons, a genuine issue of fact was created, making summary judgment improper.
The City petitioned for review and this court agreed to review the issues presented by both parties.
ISSUES
1. Does an independent contractor who claims she was treated unfairly in the negotiation and performance of a contract for personal services have a cause of action for sex discrimination under RCW 49.60.030?
2. Did the Plaintiff present sufficient evidence to establish a prima facie case of discrimination?
ANALYSIS
This is an appeal from an order granting summary *105judgment. Review is therefore de novo and the court engages in the same inquiry as the trial court. Wilson v. Steinbach, 98 Wn.2d 434, 437, 656 P.2d 1030 (1982); Hiatt v. Walker Chevrolet Co., 120 Wn.2d 57, 65, 837 P.2d 618 (1992). That inquiry is whether there is a genuine issue as to any material fact and whether the moving party is entitled to judgment as a matter of law. Fahn v. Cowlitz County, 93 Wn.2d 368, 373, 610 P.2d 857 (1980).- We consider the evidence and the reasonable inferences therefrom in a light most favorable to the nonmoving party. Schaaf v. Highfield, 127 Wn.2d 17, 21, 896 P.2d 665 (1995). If we determine there is a dispute as to any material fact, then summary judgment is improper. Hiatt, 120 Wn.2d at 65. However, where reasonable minds could reach but one conclusion from the admissible facts in evidence, summary judgment should be granted. CR 56(c); LaMon v. Butler, 112 Wn.2d 193, 199, 770 P.2d 1027, cert. denied, 493 U.S. 814 (1989).
In order for a plaintiff alleging discrimination in the workplace to overcome a motion for summary judgment, the worker must do more than express an opinion or make conclusory statements. Grimwood v. University of Puget Sound, Inc., 110 Wn.2d 355, 359-60, 753 P.2d 517 (1988). The worker must establish specific and material facts to support each element of his or her prima facie case. Hiatt, 120 Wn.2d at 66-67.
The Law Against Discrimination
Washington’s law against discrimination was enacted in 1949 as an employment discrimination law. Laws op 1949, ch. 183. The law prohibited discrimination in employment on the basis of race, creed, color or national origin. The scope of protection under the law was expanded in 1957, when the law was amended to prohibit discrimination not only in employment but also in places of public resort, accommodation or amusement, and in publicly assisted housing because of race, creed, color or national origin. Laws *106of 1957, ch. 37. The 1957 amendment provided that the right to be free from discrimination included but was not limited to the rights listed in the chapter. Laws of 1957, ch. 37, § 3. In 1973 the law was amended to specifically prohibit discrimination in credit and insurance transactions. That same year sex, marital status, age, and disability were added as unlawful bases for discrimination. Laws of 1973, ch. 141; Laws of 1973, 1st Ex. Sess., ch. 214. Although the law has been amended since that time, it remains substantially the same as it was following the 1973 amendments.
The law against discrimination, RCW 49.60, includes general provisions recognizing that the right to be free from discrimination because of race, creed, color, national origin, sex, marital status, age or disability is a civil right. RCW 49.60.010, .030(1).3 The law also establishes the Human Rights Commission and gives that agency "powers with respect to elimination and prevention of discrimination” in employment and in other specified areas, RCW 49.60.010, as well as the power to investigate and rule on complaints alleging unfair practices as defined in the statute. RCW 49.60.120(4).4
The provision of the statute which is involved in this appeal is the following:
(1) The right to be free from discrimination because of race, creed, color, national origin, sex, or the presence of any sensory, mental, or physical disability is recognized as and declared to be a civil right. This right shall include, but not be limited to:
(a) The right to obtain and hold employment without discrimination;
*107(2) Any person deeming himself or herself injured by any act in violation of this chapter shall have a civil action in a court of competent jurisdiction to enjoin further violations, or to recover the actual damages sustained, or both, together with the cost of suit including reasonable attorneys’ fees or any other appropriate remedy authorized by this chapter or the United States Civil Rights Act of 1964 ....
RCW 49.60.030(1) (part), (2).5 (Emphasis added.)
The City argues that RCW 49.60.030 should be construed so as to limit causes of action for discriminatory treatment to violations of the particular rights listed in the statute. In the City’s view the statute should be read to prohibit discrimination in "employment” and would apply to protect "employees,” but not "independent contractors” hired to perform services.
 Rules of statutory construction provide that a statute which is clear on its face is not subject to judicial interpretation. In re Marriage of Kovacs, 121 Wn.2d 795, 804, 854 P.2d 629 (1993).
The Court of Appeals found that the "statutory list [contained in RCW 49.60.030], by its own terms, is not exclusive” and can be interpreted to incorporate other rights recognized in state or federal law. Marquis, 76 Wn. App. at 857. See also MacLean v. First Northwest Indus. of Am., Inc., 96 Wn.2d 338, 350, 635 P.2d 683 (1981) (Utter, J., dissenting) (the word "include” as used in RCW 49.60.030 is not intended to limit the scope of the statute but rather is used only to illustrate possible applications).
We agree that RCW 49.60.030(1) is unambiguous to the extent that it sets forth a nonexclusive list of rights. However, the statute is unclear to the extent that it makes a broad statement of rights, without defining the scope of those rights.
*108If a statute is unclear, and thus subject to judicial interpretation, it will be interpreted in the manner that best fulfills the legislative purpose and intent. In re Kovacs, 121 Wn.2d at 804.
The legislative purpose of Washington’s law against discrimination is set forth in the statute itself. RCW 49.60.010 provides
This chapter shall be known as the "law against discrimination”. It is an exercise of the police power of the state for the protection of the public welfare, health, and peace of the people of this state, and in fulfillment of the provisions of the Constitution of this state concerning civil rights. The legislature hereby finds and declares that practices of discrimination against any of its inhabitants because of race, creed, color, national origin, families with children, sex, marital status, age, or the presence of any sensory, mental, or physical disability . . . are a matter of state concern, that such discrimination threatens not only the rights and proper privileges of its inhabitants but menaces the institutions and foundation of a free democratic state. A state agency is herein created with powers with respect to elimination and prevention of discrimination in employment, in credit and insurance transactions, in places of public resort, accommodation, or amusement, and in real property transactions because of race, creed, color, national origin, families with children, sex, marital status, age, or the presence of any sensory, mental, or physical disability . . .; and the commission established hereunder is hereby given general jurisdiction and power for such purposes.
The statute also requires liberal construction in order to accomplish the purposes of the law and states that nothing contained in the law shall "be construed to deny the right to any person to institute any action or pursue any civil or criminal remedy based upon an alleged violation of his or her civil rights.” RCW 49.60.020. Further, we have held that a statutory mandate of liberal construction requires that we view with caution any construction that would narrow the coverage of the law. Shoreline Community College Dist. 7 v. Employment Sec. Dep’t, 120 Wn.2d 394, 406, 842 P.2d 938 (1992).
*109 This court has held that the purpose of the law is to deter and to eradicate discrimination in Washington, Mackay v. Acorn Custom Cabinetry, Inc., 127 Wn.2d 302, 309-10, 898 P.2d 284 (1995); Burnside v. Simpson Paper Co., 123 Wn.2d 93, 99, 864 P.2d 937 (1994), and has stated that a plaintiff bringing a discrimination case in Washington assumes the role of a private attorney general, vindicating a policy of the highest priority. Allison v. Housing Auth., 118 Wn.2d 79, 86, 821 P.2d 34 (1991). This state’s strong policy against sex discrimination is further evidenced by its enactment of the Equal Rights Amendment to the state constitution. Const, art. XXXI, §§ 1-2 (amend. 61) (equality of right shall not be denied or abridged on account of sex and the legislature has the power to enforce the provisions of the amendment by appropriate legislation).
In construing the law against discrimination, we have sometimes looked for guidance to cases interpreting equivalent federal law. Xieng v. Peoples Nat’l Bank, 120 Wn.2d 512, 518, 844 P.2d 389 (1993). The City urges us to adopt the reasoning of federal cases interpreting Title VII of the federal civil rights act, 42 U.S.C. § 2000e, and to hold that independent contractors are not protected under our discrimination law.
Federal cases have interpreted Title VII of the federal act to apply in the employment setting, but not to independent contractors. Knight v. United Farm Bureau Mut. Ins. Co., 950 F.2d 377, 380 (7th Cir. 1991) (insurance agent was independent contractor, not an employee of insurance company, and thus not protected by Title VII); Lutcher v. Musicians Union Local 47, 633 F.2d 880 (9th Cir. 1980) (musician was not entitled to protections of Title VII where musician performed as independent contractor, not as employee). See generally 1 Arthur Larson & Lex K. Larson, Employment Discrimination § 5.22 (1991).
The federal decisions appear to be based in part on the definition of "employee” contained in Title VII, 42 U.S.C. § 2000e(f) ("employee” means an individual employed by *110an employer), and in part on legislative history. Musicians Union, 633 F.2d at 883 (the legislative history of Title VII reveals that the statute’s purpose was to eliminate discrimination in employment; consequently, there must be some connection with an employment relationship for Title VII to apply).
The language of our statute’s definition section differs from that of Title VII. RCW 49.60.040(4) states that the term "employee” does not include a person employed by his or her parents, spouse, or child, or one who is in the domestic service of any person. The term "employee” is not further defined, and we therefore presume the legislature intended the word to mean what it did at common law, as limited by the statute. In re Brazier Forest Prods., Inc., 106 Wn.2d 588, 595, 724 P.2d 970 (1986). The common law distinguishes between employees and independent contractors, based primarily on the degree of control exercised by the employer/principal over the manner of doing the work involved. Fardig v. Reynolds, 55 Wn.2d 540, 544, 348 P.2d 661 (1960); Phillips v. Kaiser Aluminum & Chem. Corp., 74 Wn. App. 741, 749 n.23, 875 P.2d 1228 (1994). We read the statute with that distinction in mind. However, we find that the statute does not foreclose a cause of action to an independent contractor because, by its own terms, RCW 49.60.030(1) does not limit the actions which may be brought to those listed in the statute.
Unlike our state law against discrimination, Title VII is limited to employment discrimination. Unlike our state law against discrimination, Title VII does not contain a broad statement of the right to be free of discrimination in other areas. Our state law does. RCW 49.60.010.6 While Title VII of the Civil Rights Act of 1964 is similar to RCW 49.60.180, the provision delineating unfair practices in *111employment, there is no provision in the federal law which sets forth the equivalent of the broad language of RCW 49.60.030(1) and there is no statutory provision requiring liberal construction in order to accomplish the purposes of the act. Allison, 118 Wn.2d at 88. Federal cases interpreting Title YII are thus not helpful in determining the scope of RCW 49.60.030(1).
 In addition to the language of the statute itself, we may also look to the Human Rights Commission’s interpretation of the law as an aid in construing RCW 49.60. A court must give great weight to the statute’s interpretation by the agency which is charged with its administration, absent a compelling indication that such interpretation conflicts with the legislative intent. Washington Water Power Co. v. Washington State Human Rights Comm’n, 91 Wn.2d 62, 68-69, 586 P.2d 1149 (1978). WAC 162-16-170, a rule promulgated by the Human Rights Commission, states in pertinent part:
(1) Purpose of section. RCW 49.60.180 defines unfair practices in employment. A person who works or seeks work as an independent contractor, rather than as an employee, is not entitled to the protection of RCW 49.60.180. . . .
(2) Rights of independent contractor. While an independent contractors [sic] does not have the protection of RCW 49.60.180, the contractor is protected by RCW 49.60.030(1) from discrimination because of race, creed, color, national origin, sex, handicap, or foreign boycotts. The general civil right defined in RCW 49.60.030(1) is enforceable by private lawsuit in court under RCW 49.60.030(2) but not by actions of the Washington state human rights commission.
The City argued, and the trial court agreed, that the Human Rights Commission had no authority to enact this regulation. We disagree.
An administrative agency is limited to the powers and authority granted to it by the legislature. Washington Water Power Co., 91 Wn.2d at 69; Fahn, 93 Wn.2d at 374 (invalidating regulation preventing preemployment in*112quiries based on height and weight on the ground the regulation in effect established a new protected class).
The City argues that the WAC regulation relating to independent contractors creates an additional protected class—that of "independent contractors.” The regulation does not create a new class. Under the statute or under the regulation, an independent contractor would have to show that he or she was a member of a protected class (i.e., a class based on race, creed, sex, national origin, etc.), not merely that he or she was an independent contractor. In light of the statute’s broad mandate to the Human Rights Commission to prevent and eliminate discrimination, we find WAC 162-16-170(2) consistent with the legislative purpose behind the act, a valid exercise of the Commission’s authority, and we give it great weight in construing RCW 49.60.030(1).
The Court of Appeals looked to civil rights accorded under related federal statutes to determine that RCW 49.60.030(1) could reasonably be interpreted to include the right to be free of discrimination in the making of contracts. While federal laws can provide assistance in interpreting the Washington law against discrimination, it is unnecessary to look to the federal law to determine whether a cause of action exists under state law in this case. RCW 49.60.030(1) is broadly stated, is to be liberally construed and, as part of the law against discrimination, is meant to prevent and eliminate discrimination in the State of Washington. Without reference to federal law, RCW 49.60.030(1) can be interpreted to include the civil right of independent contractors to be free of unlawful discrimination in the making and performance of contracts for personal services.
Applying general rules of statutory construction, we hold the broad recognition of rights contained in RCW 49.60.030(1) includes the right of an independent contractor to be free of discrimination based on sex, race, national *113origin, religion, or disability in the making or performing of a contract for personal services.
The Prima Facie Case
The statute does not provide criteria for establishing a claim of sex discrimination in the making and performance of contracts for personal services and, in this regard, it is helpful to consider interpretation of analogous federal law. Xieng, 120 Wn.2d at 518. See also Grimwood, 110 Wn.2d at 361; Ellingson v. Spokane Mortgage Co., 19 Wn. App. 48, 54, 573 P.2d 389 (1978).
This court has consistently applied the burden allocation scheme developed by the United States Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973); Xieng, 120 Wn.2d at 519. That scheme of proof is the same whether applied in an employment discrimination case alleging an unfair practice or alleging discrimination in the making of a contract. See Patterson v. McLean Credit Union, 491 U.S. 164, 186-87, 109 S. Ct. 2363, 105 L. Ed. 2d 132 (1989) (applying § 1981 to an employment contract).
Essentially, under the framework established by McDonnell Douglas, the plaintiff has the initial burden of proving a prima facie case. In any sex discrimination action based on disparate treatment, the plaintiff must demonstrate that she or he was treated differently than persons of the opposite sex who are otherwise similarly situated. Ellingson, 19 Wn. App. at 54. Therefore, in an action for discrimination in the making and performance of an employment contract, the plaintiff in a sex discrimination case must show (1) membership in a protected class; (2) the plaintiff was similarly situated to members of the opposite sex, i.e., that he or she was qualified for the position applied for or was performing substantially equal work; (3) because of plaintiffs sex he or she was treated differently than members of the opposite sex, i.e., that he or she was denied the position, was offered a contract only *114on terms which made the performance of the job more onerous or less lucrative than contracts given to members of the opposite sex, or, once offered the contract, was treated in a manner that made the performance of the work more difficult than that of members of the opposite sex who were similarly situated. See Patterson, 491 U.S. at 186-87; Ellingson, 19 Wn. App. at 54. Once the plaintiff establishes a prima facie case, an inference of discrimination arises. In order to rebut this inference, the defendant must present evidence that the plaintiff was rejected for the position or was treated differently for a legitimate nondiscriminatory reason. At this point, the plaintiff retains the final burden of persuading the trier of fact that discrimination was a substantial factor in the disparate treatment. See Patterson, 491 U.S. at 187; Mackay, 127 Wn.2d at 310.
The City argues here that even if an independent contractor has a cause of action under RCW 49.60.030(1), Ms. Marquis has not presented sufficient evidence to establish a prima facie case of discrimination in compensation or constructive discharge. First, the City argues that, as a matter of law, there can be no discrimination in the making of a contract where the terms of the contract have been offered to all eligible contractors, regardless of sex, race, creed, national origin or disability, after a public solicitation. We agree that a plaintiff would be unable to show that he or she was offered a contract under terms less favorable than those offered to members of the opposite sex where the same contract is offered to all. However, we cannot say, as a matter of law, that discrimination in the making of a contract cannot occur because the contract was publicly solicited. Whether a contractor was denied the contract because of membership in a protected class is a question of fact. In this case the record contains only a part of the documents which were contained in the Request for Proposals from Golf Professionals. We are unable to determine from the record before us whether the terms of Ms. Marquis’ original contract were *115the same as those contained in the public solicitation for proposals. If they are, Ms. Marquis will not be able to show that she was offered that contract on terms and conditions different from male golf professionals submitting proposals for the job.
In any event, the original request for proposals does not affect Ms. Marquis’ claim that she was discriminated against in the negotiations for the renewal of her contract. Ms. Marquis has demonstrated that (1) she is a member of a protected class; (2) she was performing substantially similar work as the male golf professionals hired by the City as independent contractors; and (3) she was treated differently in the negotiation of the renewal of her contract and possibly in the original negotiation of her contract, as well as during the performance of her contract with the City.
The City claims Ms. Marquis has not rebutted the City’s evidence that the work done by the three professional golfers hired by the City was not substantially equal. Ms. Marquis has presented more than conclusory allegations with respect to this element of her case by describing the nature of the three golf courses, the comparative golfing seasons and number of golfers at each course, and describing the job of the golf professionals. Whether the differences in the jobs constitute legitimate nondiscriminatory reasons for the difference in treatment is a question for the jury. The City’s rebuttal of Ms. Marquis’ case creates a genuine issue of material fact exists that makes summary judgment inappropriate. The ultimate burden of proving discrimination is upon Ms. Marquis.
CONCLUSION
We hold that an independent contractor who is discriminated against in the making or performance of a contract for employment because of sex, color, creed, national origin or disability has a cause of action for affirmative relief and for damages under RCW 49.60.030.
*116Because of our resolution of this case we do not reach the remaining issues raised by the parties.
Affirmed.
Durham, C.J., Dolliver, Smith, Johnson, Alexander, and Talmadge, JJ., and Pekelis, J. Pro Tern., concur.

Ms. Marquis’ Complaint for Sex Discrimination sets forth claims for (1) breach of contract, (2) sex discrimination, (3) retaliation, (4) tortious interference with business expectancy, and (5) breach of duty of good faith and fair dealing. Only the claims relating to sex discrimination are involved in this appeal.


The Court of Appeals held that the federal statute’s limitation to race discrimination was inapplicable in Washington because this state’s constitution, Const, art. XXXI, § 1 (amend. 61) prohibits sex discrimination. Marquis, 76 Wn. App. at 858.


RCW 49.60.030(1) does not include age or marital status within the enumeration of protected classes. Discrimination in employment because of age or marital status is prohibited under RCW 49.60.180 and RCW 49.44.090 (age).


Unfair practices in employment are defined in RCW 49.60.180 and generally prohibit discrimination in hiring, discharging, or in terms and conditions of employment because of membership in a protected class. Plaintiff Marquis brought this action under RCW 49.60.030 and did not allege a violation of RCW 49.60.180.


The statute was amended after this action was filed. None of the amendments affects the issues involved in this case, and the latest version of the statute is used herein.


We find it unnecessary to further construe the meaning of “employment” under RCW 49.60 at this time. Ms. Marquis’ complaint alleges that she was discriminated against while acting as an independent contractor, not as an employee.